DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
This action is responsive to the following communication: an amendment
filed on 03/11/2022.
Claims 1-11 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's arguments filed on 03/11/2022 with respect to prior art rejection of claims 1- 11 have been fully considered but are moot, because the arguments do not apply to the combination of the references being used in the current rejection.   

  Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1,2,3,5,7,8,9,10,11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chao  (US Pub. No.: US 2015/0070523 A1).
	Regarding claim 1, Chao discloses an image capturing control apparatus  ( Para 40; image capture device 100 ) including at least one processor or circuit (Fig. 3; Para 49; processor 320) configured to  execute:
a transparency setting task that sets a transparency of on screen display (OSD) superimposed on a live view (LV) image captured by an image capturing unit ( Para 65; The transparency module 415 can include instructions that configure the processor 320 to display an overlay of the first image with a preview image of the second image on the display 325 during capture of the second image, and to assign a transparency level to at least one of the first image and the preview image of the second image. After capture of the second image, the transparency module 415 can configure the processor 320 to display an overlay of the first image with the second image on the display 325, and to assign a transparency level to at least one of the first image and the second image ) ; 
from among a plurality of transparencies, including for displaying and
 for recording (Para 65;  The transparency module 415 can also include instructions that configure the processor 320 to provide a prompt to the user that allows the user to select an image to display with transparency and to assign a level of transparency to the image. In another example, the preview of the second image or the captured second image can be assigned a level of transparency and assigned to the foreground position, and the first image can be assigned to the background position and displayed opaque. In some embodiments, the user can select an option to move the second image to the foreground and the first image to the background, or vice versa.) ;
a combined recording-setting task that sets whether or not to record the LV image captured by the image capturing task combined with the OSD to an image file (Para 64; The second image display module 410 can also be presented with an indication of the level of similarity between a background portion of the first image with a background portion of the second image, so that a user can assess whether the two images are suitable for stitching, or whether one or both images should be recaptured.  Para 68-69, 71-83; Presenting the preview can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.  the process 600 stitches the first image and the second image and crops the stitched image into a final image based at least partly on the user input regarding relative image alignment and seam line location. Optionally, stitched preview module 435 can present a preview of a final stitched image to the user to enable the user to judge the quality and make any desired adjustments to the relative image positioning and/or seam line location. ) ; and
a control task that controls to display the OSD superimposed on the LV image at the transparency of OSD for displaying (Para 65-83;  After capture of the second image, the transparency module 415 can configure the processor 320 to display an overlay of the first image with the second image on the display 325, and to assign a transparency level to at least one of the first image and the second image) , 
wherein the control task controls, in a state where the combined recording setting task has been set to record the LV image combined with the OSD to the image file (Para 65-83;  After capture of the second image, the transparency module 415 can configure the processor 320 to display an overlay of the first image with the second image on the display 325, and to assign a transparency level to at least one of the first image and the second image. Presenting the preview can enable the user to make adjustments to relative image alignment and/or seam line location and to view the effects of the adjustments on the final stitched image before opting to proceed with generating the final stitched image.  the process 600 stitches the first image and the second image and crops the stitched image into a final image based at least partly on the user input regarding relative image alignment and seam line location. Optionally, stitched preview module 435 can present a preview of a final stitched image to the user to enable the user to judge the quality and make any desired adjustments to the relative image positioning and/or seam line location. ) , to display the OSD superimposed on the LV image at the transparency of OSD for recording according to a specific operation regardless of the transparency of OSD for displaying ( Para 65- 83; Fig.6; The final stitched image may be stored and/or displayed to the user;   Para 78; user input for image stitching facto such as alignment, seam line, or cropping can be input into the corresponding module of the stitched image generation module 345 to provide a user's preferences or personal touch to the image stitching process. Para 58; display 325 comprises touch sensitive technology, the user interface may be implemented entirely on the display 325.).
                 Regarding claim 2, Chao discloses the image capturing control apparatus according to claim 1, wherein in a  state where  the combined recording-setting  task has set to record and  the transparency setting  task has set the transparency of OSD for recording-  when recording of the image file is started, the control task displays a guide for showing how to display the OSD  superimposed on the LV image at the transparency of OSD for recording (  Para 42,54, 56, 65- 83; The image capture device 100 may then initiate a superimposed live view to guide capture of a second image 130. In the superimposed live view, as illustrated in FIG. 1B, a live preview of the second image 130 may be presented on the image capture device 100. At least a portion of the first image 125 may be superimposed over the live preview. In other embodiments, the live preview may be superimposed over the first image 125. One or both of the first image 125 and the live preview of the second image 130 may be assigned a certain level of transparency so that both the first image and the live preview are at least partially visible. A user of the image capture device may choose which of the first image and the live preview is the top layer, in some implementations, and can set the opacity of each layer. The second photographer may adjust the position, layout, and/or size of the displayed portion of the first image 125 relative to the live preview. The second photographer may also use the superimposed live view to guide the positioning of the first photographer 105 to be within the reserved space 120 in the second image 130.).
	Regarding claim 3, Chao discloses the image capturing control apparatus according to claim 1, wherein only in a case where the specific operation is being performed, the control task controls to display the OSD superimposed on the LV image at the transparency of OSD for recording (Para 65-83;     The transparency module 415 can also include instructions that configure the processor 320 to provide a prompt to the user that allows the user to select an image to display with transparency and to assign a level of transparency to the image. For example, the first image can be assigned a level of transparency and assigned to a foreground position, and the preview of the second image or the second image can be assigned to a background position and displayed opaque. In another example, the preview of the second image or the captured second image can be assigned a level of transparency and assigned to the foreground position, and the first image can be assigned to the background position and displayed opaque. In some embodiments, the user can select an option to move the second image to the foreground and the first image to the background, or vice versa. The user input module 430 can communicate with the display 325 and any other user interface elements of the image capture system 300 to receive user input during the image capture and stitching processes. User inputs can be provided for one or more factors during the image capture and stitching process, such as a size and/or positioning of the reserved space for the photographer, transparency assignments, relative positioning of the images, outline of background and foreground, identification of common objects for alignment, seam input, acceptance of a current alignment and seam line for image stitching, and cropping. The process 600 stitches the first image and the second image and crops the stitched image into a final image based at least partly on the user input regarding relative image alignment and seam line location.) .



	Regarding claim 5, Chao discloses the image capturing control apparatus according to claim 1, wherein in a  state where the display of the OSD is changed, and  the combined recording-setting  task has set to record and the setting by the transparency setting  task has set the transparency of OSD for recording  when recording of the image file is started, the control  task controls to display the OSD  superimposed on the LV image at the transparency of OSD for recording (Para 65-83; the first image can be assigned a level of transparency and assigned to a foreground position, and the preview of the second image or the second image can be assigned to a background position and displayed opaque. In another example, the preview of the second image or the captured second image can be assigned a level of transparency and assigned to the foreground position, and the first image can be assigned to the background position and displayed opaque. In some embodiments, the user can select an option to move the second image to the foreground and the first image to the background, or vice versa.  The process 600 then transitions to block 610 in which the second image display module 410 presents a preview image of a second image of the target scene, the second image including a second portion of the group, on the display 325 of the image capture system 300. At block 635, the process 600 stitches the first image and the second image and crops the stitched image into a final image based at least partly on the user input regarding relative image alignment and seam line location.).
Regarding claim 6, Chao discloses the image capturing control apparatus according to claim 1, wherein the transparency setting task sets the transparency of OSD for display and the transparency of OSD for recording to respective values selected from among the plurality of transparencies according to a user’s operation （Para 65-83; The transparency module 415 can also include instructions that configure the processor 320 to provide a prompt to the user that allows the user to select an image to display with transparency and to assign a level of transparency to the image. For example, the first image can be assigned a level of transparency and assigned to a foreground position, and the preview of the second image or the second image can be assigned to a background position and displayed opaque. In another example, the preview of the second image or the captured second image can be assigned a level of transparency and assigned to the foreground position, and the first image can be assigned to the background position and displayed opaque. In some embodiments, the user can select an option to move the second image to the foreground and the first image to the background, or vice versa.）.
Regarding claim 7, Chao discloses the image capturing control apparatus according to claim 1, wherein the specific operation is a touch operation performed on the OSD displayed on a touch panel ( Para 65- 83; Fig.6; The final stitched image may be stored and/or displayed to the user;   Para 78; user input for image stitching facto such as alignment, seam line, or cropping can be input into the corresponding module of the stitched image generation module 345 to provide a user's preferences or personal touch to the image stitching process. Para 58; display 325 comprises touch sensitive technology, the user interface may be implemented entirely on the display 325.) .
Regarding claim 8， Chao discloses the image capturing control apparatus according to claim 1, wherein the specific operation is different from an operation for instructing the recording of the LV image  combined with the OSD (  Para 68-85; User inputs can be provided for one or more factors during the image capture and stitching process, such as a size and/or positioning of the reserved space for the photographer, transparency assignments, relative positioning of the images, outline of background and foreground, identification of common objects for alignment, seam input, acceptance of a current alignment and seam line for image stitching, and cropping ) .
Regarding claim 9 , Chao discloses the image capturing control apparatus according to claim 1, wherein the control task controls, in a state where the combined recording-setting task has set to not record the LV image  combined with the OSD, even in a state where the specific operation is performed, to display the OSD  superimposed on the LV image at the transparency of OSD for displaying  ( Para 64; The second image display module 410 can also be presented with an indication of the level of similarity between a background portion of the first image with a background portion of the second image, so that a user can assess whether the two images are suitable for stitching, or whether one or both images should be recaptured. The second image display module 410 can include instructions that configure the processor 320 to display framing information of the first image on the display 325 to aid the second photographer in capturing an image having a similar background to that of the first image.  Para 65-83;  After capture of the second image, the transparency module 415 can configure the processor 320 to display an overlay of the first image with the second image on the display 325, and to assign a transparency level to at least one of the first image and the second image.   ) .
      Regarding claim 10, the subject matter of claim 10 is similar to the subject matter of claim 1; therefore claim 10 is rejected for the same reasons as set forth in claim 1. 
	Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim 1; therefore claim 11 is rejected for the same reasons as set forth in claim 1 (Chao;  Para 107; The steps of a method or process described in connection with the implementations disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of non-transitory storage medium known in the art. An exemplary computer-readable storage medium is coupled to the processor such the processor can read information from, and write information to, the computer-readable storage medium. In the alternative, the storage medium may be integral to the processor. The processor and the storage medium may reside in an ASIC. The ASIC may reside in a user terminal, camera, or other device. In the alternative, the processor and the storage medium may reside as discrete components in a user terminal, camera, or other device. ) . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao  (US Pub. No.: US 2015/0070523 A1), in view of Ichikawa et al. (US Pub. No.: US 2015/0229828 A1).
	Regarding claim 4, Chao  (US Pub. No.: US 2015/0070523 A1) does not disclose the image capturing control apparatus according to claim 1, wherein the control unit controls to display the OSD in a state superimposed on the LV image at the transparency of OSD for recording only within a predetermined time period after the specific operation was performed.
	Ichikawa discloses display the superimposed image within a predetermined time period after the operation was performed ( Para 246; If it is determined that the specified shooting target is not included in the latest live view image data (step S311: No), the first display control unit 272A causes the first display unit 22A to display, for a predetermined period of time, a superimposed image that is obtained by superimposing, on the live view image corresponding to the latest live view image data that is stored in the SDRAM 56, guide information indicating the direction or the position where the specified shooting target is present (in the example of FIG. 10, superimposed images S3 and S4 that are obtained by superimposing guide information G, i.e. a message "shooting target is on the left", on the live view images W101 and W102) (step S312). Then, the imaging device 2A returns to step S301.). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display the superimposed image for a predetermined period of time as disclosed Ichikawa for the display showing translucent movement region superimposed with the live view image as disclosed in Chao so that the system can allow the user to make decision or adjustment quickly to save power. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696